654 S.E.2d 703 (2007)
STATE of North Carolina
v.
Thomas Michael LARRY.
No. 189A95-4.
Supreme Court of North Carolina.
November 8, 2007.
Gretchen M. Engel, Elizabeth Hambourger, Durham, for Larry.
Diane Reeves, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 13th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 8th day of November 2007."